Citation Nr: 9914093	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-143 76	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for the period from December 18, 
1992 for postoperative residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.    

This appeal arose from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

By way of procedural history, the veteran appeals from an 
April 1993 RO decision which granted service connection for a 
pilonidal cyst and assigned a noncompensable evaluation.  The 
veteran filed a notice of disagreement in August 1993; the RO 
issued a statement of the case in September 1993; and the 
veteran perfected his appeal by filing a substantive appeal 
to the Board in March 1994.

During the pendency of the appeal, the BVA, in a May 1998 
decision, remanded the case for further development, and 
following accomplishment of the requested development, the 
case was returned to the Board for appellate review. 


FINDINGS OF FACT

1.	The veteran's original rating for postoperative residuals 
of a pilonidal cyst does not warrant the application of 
staged ratings.

2.	Since December 18, 1992, post operative residuals 
clinically associated with a pilonidal cyst have not been 
objectively tender or painful, and they have not caused any 
rectal or anal dysfunction.



CONCLUSION OF LAW

A compensable evaluation for postoperative residuals of a 
pilonidal cyst from December 18, 1992, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 
4.118, Diagnostic Codes 7804, 7805, 7332 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1985 VA hospital summary, the veteran was 
reported to have undergone a proctoscopy and anal 
fissurectomy.  He was noted to have a small, nondraining 
fistula posterior to the left side with well-healed scar 
tissue around the anus.  Stool studies were guaiac positive.  
The diagnosis was rectal fistula. 

In a December 1991 VA hospital discharge summary, the veteran 
was reported to have undergone a colonoscopy.  He was noted 
to have had a history of fecal incontinence since 1962, an 
excision of a perirectal cyst in 1948, and recurrent rectal 
fistula repairs in 1984 and 1985.  The diagnosis was rectal 
incontinence.

VA outpatient records, dated from July 1992 to April 1994, 
show that the veteran was treated for various complaints.  In 
July 1992, he was found to have an old, well healed pilonidal 
cyst scar, and two anal fistula scars.  The diagnosis was 
anal incontinence.  In January 1993, he was diagnosed with 
diverticulitis, and noted to have a history of diverticulosis 
since 1983.  In February 1994, he was noted to shave had 
postoperative rectal incontinence.  In March 1994, the 
veteran was assessed with diverticulosis status post 
peroctal/peroneal cyst.  In April 1994, rectal scarring 
secondary to old rectal fistula with incontinence was found, 
but a VA physician reported that a January 1994 colonoscopy 
was normal.

At his June 1994 RO hearing, the veteran testified that a 
pilonidal cyst on his rectum was draining clear fluid.  He 
also indicated that the cyst had reactivated itself.

On VA examination in September 1998, the veteran was noted to 
have had a long history of perianal complaints.  He reported 
having a pilonidal cyst inservice and receiving treatment.  
There were no subsequent problems until 1962 when perirectal 
fistulas were presented.  In 1984 and 1985 he underwent 
surgery for recurrent perirectal fistula tracts.  Since 1984 
he had experienced problems with fecal incontinence, which in 
September 1998, included a small loss of liquid stool which 
seeped from the anal area.  The veteran reported feeling that 
there was a "cyst" or a "pocket" in the rectal area which 
contributed to this problem, and he attributed the cyst to 
prior surgeries including the pilonidal cyst excision.  

Physical examination revealed a small pilonidal incision scar 
located in the midline.  The incision was four centimeters in 
length, and barely discernible.  The incision was very normal 
in color, very fine, and without tenderness, adherence or 
ulceration.  The scar was located directly over the coccyx.  
Fecal leakage was evident, as was poor sphincter tone.  There 
was no evidence of active fistulas or abscesses.  The veteran 
was noted to have had no tenderness, pain or fissures at that 
time.  There was a slight disruption in the tissue indicating 
that two prior surgical incisions were made in anus.  There 
was no evidence of either any pocket or cyst-like area that 
the veteran complained of.  However, the examiner indicated 
that on examination the rectal vault did not take an 
immediate turn and that it was very likely that the sphincter 
itself created the small shelf where fecal matter was 
retained.  The examiner concluded that the veteran had rectal 
incontinence due to his poor anal sphincter tone.  The 
veteran's problems with rectal incontinence were reported to 
date back to an infective process which happened in 1962.  
The examiner indicated that the veteran's rectal incontinence 
appeared to be unrelated to his pilonidal surgery.  The 
pilonidal surgical scar itself was entirely normal, caused no 
limitation or functional disability, and was physically 
separated from the rectal area.  
 
Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorder has 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

A 10 percent evaluation is warranted, under Diagnostic Code 
7804, for superficial scars that are tender and painful on 
objective demonstration.  Other scars are rated under 
Diagnostic Code 7805 on the basis of limitation of function 
of the body part affected by the scar.

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, constant 
slight, or occasional moderate fecal leakage warrants a 10 
percent rating.

In the present case, the Board is of the opinion that a 
compensable evaluation is not warranted from December 18, 
1992.  In this regard, the September 1998 VA physical 
evaluation showed a normal, well healed, non tender, non 
adherent, nonulcerated pilonidal cystectomy scar.  The scar 
was not productive of any limitation or functional 
impairment, and the examiner found that the pilonidal 
cystectomy scar did not cause any incontinence.  Rather, the 
veteran's incontinence was found to be caused by a poor 
sphincter tone dating from a 1962 postservice infectious 
process not associated with the veteran's World War II 
service.  Accordingly, as the evidence of record indicates 
that the veteran's pilonidal cystectomy scar is nothing more 
than a well-healed scar, the Board concludes that the 
preponderance of the evidence is against a compensable 
disabling evaluation from December 18, 1992, for 
postoperative residuals of a pilonidal cyst. 
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for postoperative residuals of a 
pilonidal cyst from December 18, 1992 is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

